CONCURRING OPINION OP
DP BOLT, J.
I am inclined to tbe view that tbe record shows that tbe new right of way is an executed license; but tbe great weight of authority is, as I believe, that neither tbe execution of tbe *756license, nor the incurring of expense, nor both combined, affect the right of the licensor to revoke. 18 Am. & Eng. Ency. Law, 2d ed., 1146; 25 Cyc. 647; Pifer v. Brown, 49 L. R. A. 497, 526; Wood v. Leadbitter, 13 M. & W. 838. I therefore concur in'the conclusion reached by the other members of the court, that the case be remanded to the circuit judge with instructions to dismiss the bill.